DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2022 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 10-13, and 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2019/0121063) in view of Chen (US 2019/0146190, of record).
Regarding claim 10, Li discloses an image capturing lens system (see Fig 7) comprising: a first lens having a refractive power; a second lens having a refractive power and a concave image-side surface (see Fig 7; Table 10; a first lens and a second lens have refractive power and a second lens is concave on its image-side surface) a third lens having a refractive power and a concave object-side surface at an optical axis of the image capturing lens system; (see Fig 7; Table 10; a third lens has a refractive power and a concave object side at optical axis); a fourth lens having a refractive power; a fifth lens having a negative refractive power and comprising a concave image-side surface at the optical axis of the image capturing lens system (see Fig 7; see Tables 10 and 12; a fourth and fifth lens have refractive powers the fifth lens with a power of -1/76.75 and a concave image-side surface as radius of curvature is+); a sixth lens having a refractive power; wherein the first to sixth lenses are sequentially disposed in ascending numerical order from an object side of the image capturing lens system toward an imaging plane of the image capturing lens system (see Fig 7; lenses sequentially placed; sixth lens has a refractive power see Table 12), wherein the following conditional expression is satisfied: 0.7 < BFL/S8S13 where BFL is a distance from an image-side surface of the sixth lens to the imaging plane, and S8S13 is a distance from an object-side surface of the fourth lens to the image-side surface of the sixth lens, and wherein the first to sixth lenses are the only lenses having a refractive power in the image capturing lens system (see Table 10; BFL=1.0562, S8S13=1.3341; BFL/S8S13 = 0.7916 > 0.7).
Li does not disclose wherein a stop disposed between the second and the third lens and wherein the third lens or the fourth lens is made of glass. Li and Chen are related because both disclose image capturing lens systems.
Chen discloses an image capturing lens system (see Fig 7) wherein a stop disposed between the second and the third lens (see Fig 3; system may comprise a stop between the second and third lenses), and wherein the third lens or the fourth lens is made of glass (Para [0060]; lens elements may be made of either glass or plastic including lens three and lens four)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Li with wherein a stop disposed between the second and the third lens and wherein the third lens or the fourth lens is made of glass of Chen for the purposes of improving the amount of light reaching the image plane.
Regarding claim 15, Li discloses the image capturing lens system of claim 10 (see Fig 7), wherein the following conditional expression is satisfied: D34<D23 where D23 is a distance from an image-side surface of the second lens to an object-side surface of the third lens, and D34 is a distance from an image-side surface of the third lens to the object-side surface of the fourth lens. (see Table 10; D23 = 0.3954, D34= 0.3689, D23>034) 
Regarding claim 16, Li discloses the image capturing lens system of claim 10 (see Fig 7), wherein the following conditional expression is satisfied: D45 < D34 where D34 is a distance from an image-side surface of the third lens to the object-side surface of the fourth lens, and D45 is a distance from an image-side surface of the fourth lens to an object-side surface of the fifth lens (see Table 10; D34=0.3689, D45=0.300 ; D34>045).
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to anticipate or render obvious wherein a second lens having a positive refractive power, a convex object-side surface, and a convex image-side surface, along with the structural limitations of claim 1. Claims 2-9 are dependent on claim 1, thus allowable.
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowable subject matter:
Regarding claim 11, the prior art fails to anticipate or render obvious wherein the first lens has a negative refractive power.
Regarding claim 12, the prior art fails to anticipate or render obvious wherein the third lens and the fourth lens each have a positive refractive power.
Regarding claim 13, the prior art fails to anticipate or render obvious wherein the following conditional expressions are satisfied: f3/f < 2.0; f4/f < 2.0; where f is a focal length of the image capturing lens system, f3 is a focal length of the third lens, and f4 is a focal length of the fourth lens.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872         

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872